Fourth Court of Appeals
                                      San Antonio, Texas
                                                 OPINION

                                         No. 04-20-00220-CR

                                    Rickey Donnell CRAWFORD,
                                             Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                    From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. DC7034
                            Honorable Steven C. Hilbig, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 29, 2021

AFFIRMED

           In this appeal from an enhanced felony conviction of Injury to the Elderly causing serious

bodily injury and an affirmative finding of a deadly weapon, Rickey Donnell Crawford, Appellant,

argues the trial court erred in denying his motion to suppress incriminating statements and

committed reversible error by refusing to allow a Castle Doctrine instruction. For the reasons

given below, we affirm the trial court’s decision.
                                                                                    04-20-00220-CR


                                          BACKGROUND

       On October 17, 2018, law enforcement officers and paramedics were called to a nursing

home for a male resident who was found severely beaten on the floor of Crawford’s bedroom. The

resident died of complications from his injuries. Crawford was the only suspect. When police

arrived, Crawford volunteered incriminating statements to one of the responding officers. Later,

after a detective read Miranda warnings, Crawford described the assault. The trial court denied

Crawford’s pretrial motion to suppress his statements and denied a request for a reasonableness

presumption instruction for the use of Crawford’s deadly force against the other resident.

Crawford now appeals, arguing for this court to reverse and remand his case for a new trial.

                          MOTION TO SUPPRESS (FIFTH AMENDMENT)

A.     Parties’ Arguments

       Crawford argues that his incriminating statements should have been suppressed because he

was in custody for purposes of Miranda when he gave them, and because his first statement was

“unwarned.” He argues that his second statement was a product of the first statement and that it

came after his invocation of his right to remain silent, which made it involuntary and subject to

suppression. The State argues that Crawford was not in custody for purposes of Miranda and that

his statements were, therefore, not subject to suppression.

B.     Standard of Review

       Generally, a trial court’s ruling refusing to suppress evidence is reviewed for an abuse of

discretion. Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010); Guzman v. State, 955

S.W.2d 85, 89 (Tex. Crim. App. 1997). This standard gives almost total deference to a trial court’s

determination of historical facts, especially when resolving the mixed questions of law and fact

turning on evaluation of credibility and demeanor. Crain, 315 S.W.3d at 48 (citing St. George v.

State, 237 S.W.3d 720, 725 (Tex. Crim. App. 2007)); Howard v. State, 570 S.W.3d 305, 308 (Tex.


                                                -2-
                                                                                       04-20-00220-CR


App.—Houston [1st Dist.] 2018, no pet.). If the review depends on an interpretation of law rather

than a witness’s demeanor and credibility, the matter may be reviewed de novo. Howard, 570

S.W.3d at 308 (Tex. App.—Houston [1st Dist.] 2018, no pet.) (citing Carmouche v. State, 10

S.W.3d 323, 327 (Tex. Crim. App. 2000)); Oles v. State, 993 S.W.2d 103, 106 (Tex. Crim. App.

1999). But typically, a trial court’s ruling on a motion to suppress will not be overturned absent

an abuse of discretion. Citizen v. State, 39 S.W.3d 367, 369 (Tex. App.—Houston [1st Dist.] 2001,

no pet.) (citing Oles, 993 S.W.2d at 106).

C.     Applicable Law

       “[A]n accused, held in custody, must be given the adequate and effective warnings ‘prior

to questioning,’ not merely before signing a written statement after all the custodial interrogation

is complete.” Martinez v. State, 272 S.W.3d 615, 619 n.10 (Tex. Crim. App. 2008) (citing Miranda

v. Arizona, 384 U.S. 436, 445 (1966)). “The failure to give timely warnings generally results in

the state being required to forfeit the use of any statement obtained during that interrogation during

its case-in-chief.” Id. However, statements that are volunteered by a suspect “are not barred by

Miranda, even when the accused is in custody.” Pugh v. State, 624 S.W.3d 565, 568 (Tex. Crim.

App. 2021) (citing Arizona v. Mauro, 481 U.S. 520, 529 (1987)). Furthermore, when a suspect

invokes his right to remain silent and then reinitiates communication with law enforcement

officers, he then waives his Fifth Amendment rights, and its protections fall away. See Cross v.

State, 144 S.W.3d 521, 527 (Tex. Crim. App. 2004); Andrus v. State, No. AP-76,936, 2016 WL

11737288, at *9 (Tex. Crim. App. Mar. 23, 2016) (not designated for publication) (citing Edwards

v. Arizona, 451 U.S. 477, 484–85 (1981)).

D.     Analysis

       The victim in this case was a nursing home resident with dementia who would occasionally

wander into Crawford’s room. Crawford disapproved of these intrusions. On this occasion,


                                                 -3-
                                                                                      04-20-00220-CR


Crawford beat the resident severely. Video footage provided by officers’ body cameras shows

that Crawford was waiting outside of his room for paramedics to remove the beaten resident.

Crawford was asked by a nurse to move his wheelchair to the side of the hallway, and a paramedic

asked who was “in charge of” Crawford because he was blocking the hall. An officer who had

newly arrived at the scene asked Crawford to move his wheelchair, and Crawford beckoned him

over to talk to him. Crawford’s speech is difficult to understand in the video, and no transcript

was provided, but Crawford can be intermittently heard complaining about the beaten resident

stealing money from him and taking his glasses and breaking them on another occasion. The

officer asked Crawford if he was confined to a wheelchair, and Crawford explained that he has

cerebral palsy and can sometimes walk with the assistance of a walker. Crawford continued to

talk unprompted, complaining that the beaten resident had previously taken his glasses and broken

them. He explained that if the resident came into his room again, Crawford was going to beat him

up. The officer discouraged Crawford from talking and asked Crawford if he knew the name of

the man who wandered into his room. Crawford said that he did not. Crawford then continued

talking, but the hallway in the video is noisy, and it is difficult to hear him.

        In a later video, the investigating detective, Detective Kammlah, approached Crawford in

a noisy dining area where Crawford had a food tray at a table, and an officer stood watch. Detective

Kammlah introduced himself and asked whether Crawford and he could talk in a nearby room,

and Crawford agreed. Detective Kammlah offered to have someone watch Crawford’s food, but

Crawford insisted on bringing the tray with him. Detective Kammlah led Crawford to an office

where he cleared the desk to make room for Crawford’s tray. Crawford followed in his wheelchair,

talking unprompted about how he was “right.” Detective Kammlah read Crawford the Miranda

warnings, and Crawford invoked his right to remain silent. Detective Kammlah began to move

Crawford and his food tray back to the dining area, and Crawford said, “I’ll talk to ya; I’ll talk to


                                                  -4-
                                                                                      04-20-00220-CR


ya.”   Detective Kammlah asked, “Are you sure?” and Crawford replied, “Yeah.”                  Their

conversation and Crawford’s statements followed.

       Again, there is no transcript, and Crawford’s speech is, at times, difficult to understand,

but Crawford explains that he had warned the beaten resident on another occasion not to come into

his room. When the resident came into his room on this occasion, Crawford described hitting the

resident.   Crawford used onomatopoeias like “pow” to describe the altercation.            Detective

Kammlah asked how many times Crawford thought he hit the resident, and Crawford estimated

four times at first and then six times. The estimate is difficult to understand, but Crawford

describes sets of strikes. He also seems to say the man wanted to leave the room, but it was too

late, since he had already entered after being warned against coming into Crawford’s room. He

laughed as he described the assault to Detective Kammlah.

       In the pretrial phase of Crawford’s case, Crawford moved to suppress his incriminating

statements, which the trial court denied. At trial, the first statement was not entered into evidence

but a redacted version of the second statement was.

       The redacted statement shows Detective Kammlah read Crawford the Miranda warnings,

and accepted Crawford’s invocation of his right to remain silent. When Crawford reinitiated the

conversation, Crawford voluntarily waived any right when he answered “Yeah” to Detective

Kammlah’s question, “Are you sure?”          The statements provided by Crawford after these

circumstances were not subject to suppression under the Fifth Amendment, and the trial court did

not abuse its discretion by denying Crawford’s motion to suppress. See Cross, 144 S.W.3d at 527;

Andrus, 2016 WL 11737288, at *9.

       We overrule Crawford’s suppression argument and next address his Castle Doctrine issue.




                                                -5-
                                                                                      04-20-00220-CR


                                        CASTLE DOCTRINE

A.     Parties’ Arguments

       Crawford argues that the trial court erred in denying his request for a jury charge instruction

on justification regarding his assault of the nursing home resident who wandered into his room.

The State argues that no evidence supported Crawford’s requested instruction and that the court

did not commit error by denying it.

B.     Standard of Review

       “Our first duty in analyzing a jury-charge issue is to decide whether error exists.” Ngo v.

State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005) (citing Middleton v. State, 125 S.W.3d 450,

453 (Tex. Crim. App. 2003)). If we find error, then the standard of review “depends on whether

the error was preserved.” Gonzalez v. State, 610 S.W.3d 22, 27 (Tex. Crim. App. 2020) (citing

Jordan v. State, 593 S.W.3d 340, 346 (Tex. Crim. App. 2020)); see also Almanza v. State, 686

S.W.2d 157, 171 (Tex. Crim. App. 1984) (op. on reh’g). Error is reversible if it was preserved

with a timely objection and if it caused some harm. Gonzalez, 610 S.W.3d at 27; Almanza, 686

S.W.2d at 171. If error was not preserved, the error is reversible if the court determines that the

error caused the defendant egregious harm. Gonzalez, 610 S.W.3d at 27; Almanza, 686 S.W.2d at

171.

C.     Applicable Law

       Texas Penal Code section 9.32 provides a reasonableness presumption for deadly force in

defense of a person in their home or business, known as the Castle Doctrine. See TEX. PENAL

CODE ANN. § 9.32; Jordan v. State, 593 S.W.3d 340, 343 (Tex. Crim. App. 2020); Villarreal v.

State, 453 S.W.3d 429, 431 (Tex. Crim. App. 2015); Krajcovic v. State, 393 S.W.3d 282, 284 (Tex.

Crim. App. 2013). A defendant must satisfy the requirements of the statute before he is entitled

to a justification defense under section 9.32. See TEX. PENAL CODE ANN. § 9.32; Preston v. State,


                                                -6-
                                                                                     04-20-00220-CR


756 S.W.2d 22, 25 (Tex. App.—Houston [14th Dist.] 1988, pet. ref’d); Williams v. State, No. 11-

12-00261-CR, 2014 WL 4809938, at *2 (Tex. App.—Eastland Sept. 25, 2014, no pet.). As applied

to this case, the statute requires the assailant to know or have reason to know that an intruder has

entered their home with force or is attempting to do so before he may commit an assault without

legal repercussion. See TEX. PENAL CODE ANN. § 9.32(b)(1)(A); Elizondo v. State, 487 S.W.3d

185, 205 (Tex. Crim. App. 2016); Dearborn v. State, 420 S.W.3d 366, 377 (Tex. App.—Houston

[14th Dist.] 2014, no pet.).

D.     Analysis

       At trial, Crawford requested a jury instruction on the Castle Doctrine, arguing that he was

justified to attack an intruder in his room. However, Crawford admitted he had no legal basis to

support his argument that the intruder need not necessarily enter with force in order for the Castle

Doctrine to apply. Contra TEX. PENAL CODE ANN. § 9.32. Further, no evidence was presented

that Crawford believed his use of deadly force was immediately necessary to protect himself from

the victim or that the victim had entered with force. The record before us indicates that the victim

in this case wandered into Crawford’s room, and that Crawford believed the man wanted to steal

from him, though the victim apologized for being in the room. The record does not show any

evidentiary support for a jury charge instruction on justification. Therefore, Crawford’s request

for such instruction was properly denied. We overrule Crawford’s argument regarding the trial

court’s ruling on his request for a Castle Doctrine instruction.




                                                -7-
                                                                                   04-20-00220-CR


                                         CONCLUSION

       We conclude that the trial court did not abuse its discretion by denying Crawford’s motion

to suppress. We also conclude that Crawford was not entitled to a Castle Doctrine instruction.

Therefore, we overrule Crawford’s issues on appeal and affirm the judgment of the trial court.

                                                Patricia O. Alvarez, Justice

PUBLISH




                                              -8-